231 F.2d 446
VOLUNTEER ELECTRIC COOPERATIVE, Appellant,v.TENNESSEE VALLEY AUTHORITY, Appellee.
No. 12455.
United States Court of Appeals Sixth Circuit.
February 11, 1956.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Leslie R. Darr, Judge.
Chambliss, Chambliss & Brown, Chattanooga, Tenn., for appellant.
Joseph C. Swidler, Charles J. McCarthy, C. A. Reidinger, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This cause has been presented on the oral arguments and briefs of the attorneys for appellant and appellee, respectively, and has been duly considered on these briefs and arguments and on the entire record in the case;


2
And it appearing from the clear analysis and discussion of United States District Judge Darr, in his memorandum opinion, 139 F. Supp. 22, ruling on the motion of the Tennessee Valley Authority for summary judgment and awarding judgment in favor of Tennessee Valley Authority, that there was no breach of contract on the part of the Tennessee Valley Authority;


3
And it appearing that the opinion is adequate to serve as findings of fact and conclusions of law of the district court;


4
The judgment is affirmed; and it is so ordered.